PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 8,194,174
Issue Date: June 5, 2012
Application No. 12/511,822
Filing or 371(c) Date: July 29, 2009
Attorney Docket No. Z-PTNTR200916
For: INTERNET-BASED CAMERA FOCUSING METHOD AND APPARATUS

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed January 19, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.

A maintenance fee payment is required in a patent at 3.5 years, 7.5 years, and 11.5 years from the date of issuance. A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid.    

A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. § 41(c) and 37 CFR 1.378(b) must be accompanied by:  (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m).1  This petition lacks item (1) above.

With respect to item (1), the statement of unintentional delay is considered not to be a proper statement.  In this regard, the petition and statement of unintentional delay are signed by Matthew Connolly, whose relationship to the above-identified patent has not been properly established.

The statement of delay is not acceptable. In this regard, petitioner’s attention is directed to 37 CFR 1.33(b), which states: 

Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(ii) of this part, filed in the application must be signed by: 

(1) A patent practitioner of record appointed in compliance with § 1.32(b);
 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; 

(3) All of the applicants (§ 1.42).  Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.

In this case, an unsigned paper (petition) or one not properly signed by a person having authority to prosecute an application or patent is not entered. This applies where an amendment or other paper is signed by one of several inventors or on behalf of an assignee, but not by a patent practitioner. Therefore, a properly signed renewed petition under 37 CFR 1.378(b), containing the unintentional statement, must be signed by all the applicants for a patent or a registered patent practitioner is required.  See 37 CFR 1.31.

37 CFR 1.31 states, an applicant for patent may file and prosecute the applicant’s own case, or the applicant may give power of attorney so as to be represented by one or more patent practitioners or joint inventors, except that a juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant. The Office cannot aid in the selection of a patent practitioner.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

If reconsideration of this decision is desired, a petition for reconsideration under 37 CFR 1.378(d) must be filed within TWO (2) MONTHS from the mail date of this decision.  Extension of this two-month time limit under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions


cc:	MATTHEW CONNOLLY
	1475 S. BASCOM AVE
	SUITE 211
	CAMPBELL, CA  95008



    
        
            
    

    
        1 Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information.  See changes to Patent Law Treaties Implementation Act, which took effect on December 18, 2013.
        
        2 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)